Order modified by striking from the “ fifth ” and “ sixth ” ordering paragraphs the provision that the balance remaining in the hands of the receiver be paid to defendant Julia J. Hirsch and by inserting in place thereof the words “ plaintiff, The Prudential Insurance Company of America.” As so modified, the order, in so far as appealed from, is affirmed, with ten dollars costs and disbursements to plaintiff, payable by *705defendants, respondents. Chapter 562 of the Laws of 1934, amending section 1083-a of the Civil Practice Act, did not change the law as it existed prior to the amendment. Its purpose was to clarify the law so as to leave no doubt concerning it. Lazansky, P. J., Kapper, Hagarty and Tompkins, JJ., concur; Carswell, J., dissents from the modification and votes to affirm.